{¶ 1} On August 17, 2010, this court reversed in part the judgment of the court of appeals in this case on the authority of State v. Bodyke, 126 Ohio St.3d 266, 2010-Ohio-2424, 933 N.E.2d 753, and remanded the cause to the trial court for further proceedings. In re Sexual Offender Reclassification Cases, 126 Ohio St.3d 322, 2010-Ohio-3753, 933 N.E.2d 801, ¶ 34.
{¶ 2} Appellant has filed a motion for reconsideration of the court’s order of August 17, 2010.
{¶ 3} The motion for reconsideration is granted. The portion of the court’s August 17, 2010 order reversing the judgment of the court of appeals and remanding the cause to the trial court is vacated, and the judgment of the court of appeals is affirmed.
Brown, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.
William D. Mason, Cuyahoga County Prosecuting Attorney, and T. Allan Regas, Assistant Prosecuting Attorney, for appellant.
Robert L. Tobik, Cuyahoga County Public Defender, and John T. Martin, Assistant Public Defender, for appellee.